DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bhavsar, Samir.
The application has been amended as follows: these claims will replace previous versions.
1 (currently amended). A system comprising: a production cluster comprising a first plurality of nodes, the production cluster configured to execute a workload, wherein jobs associated with the executed workload are allocated, according to a first configuration, across the first plurality of nodes; a cluster monitor implemented by a first processor, the first processor configured to: extract production cluster information comprising a record of the computing resources associated with the first plurality of nodes of the production cluster and a record of the jobs associated with the workload; monitor configuration information during execution of the workload, the configuration information , wherein the simulated workload is generated based on a time at which the workload is executed on the production cluster and a type of jobs included in the workload; and in response to determining that the first recommended configuration resulted in a decrease in resource consumption, transmit instructions configured to cause the production cluster to operate according to the first recommended configuration.

8 (currently amended). A method comprising: executing a workload on a production cluster, wherein jobs associated with the workload are allocated, according to a first configuration, across a first plurality of nodes of the production cluster;  extracting 
transmitting the production cluster information and configuration information to a cluster tuner; receiving the production cluster information and configuration information on the cluster tuner; determining, based at least in part on the received production cluster information and configuration information, a first recommended configuration for the production cluster;  executing a simulated workload according to the first recommended configuration, the simulated workload reflecting a scaled-down version of the workload of the production cluster; determining changes in resource consumption caused by execution of the simulated workload after executing the simulated workload according to the first recommended configuration, wherein the simulated workload is generated based on a time at which the workload is executed on the production cluster and a type of jobs included in the workload; and in response to determining that the first recommended configuration resulted in a decrease in resource consumption, causing the production cluster to operate according to the first recommended configuration.

15 (currently amended). A device communicatively coupled to a production cluster and a test cluster, the device comprising: a memory storing instructions; and a processor coupled to the memory, the processor configured, when executing the instructions, to: transmitting the production cluster information and configuration information to a cluster tuner;
receiving the production cluster information and configuration information on the cluster tuner; determine, based at least in part on the received production cluster information and configuration information, a first recommended configuration for the production cluster; execute a simulated workload on the test cluster according to the first recommended configuration, the simulated workload reflecting a scaled-down version of the workload of the production cluster; determine changes in resource consumption caused by execution of the simulated workload after executing the simulated workload according to the first recommended configuration, wherein the simulated workload is generated based on a time at which the workload is executed on the production cluster and a type of jobs included in the workload; and in response to determining that the first recommended configuration resulted in a decrease in resource consumption, cause the production cluster to operate according to the first recommended configuration.


Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowable over the prior art of record.

Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

The primary reason for allowance for claims 1, 8, 15 is the inclusion of the limitations, “a production cluster comprising a first plurality of nodes, the production cluster configured to execute a workload, wherein jobs associated with the executed workload are allocated, according to a first configuration, across the first plurality of nodes; a cluster monitor implemented by a first processor, the first processor configured to: extract production cluster information comprising a record of the computing resources associated with the first plurality of nodes of the production cluster and a record of the jobs associated with the workload; monitor configuration information during execution of the workload, the configuration information corresponding to the allocation of the jobs of the workload amongst the computing resources associated with the first plurality of nodes of the production cluster; and transmit the production cluster information and configuration information to a cluster tuner; the cluster tuner coupled to the cluster monitor and a test cluster, the test cluster comprising a second plurality of nodes that is less than the first plurality of nodes of the production cluster, wherein the cluster tuner is implemented by a second processor, the second processor configured to: receive the production cluster information and configuration information; determine, based at least in part on the received production cluster information and configuration information, a first recommended configuration for the production cluster; cause the test 
Liao et al. (US 2014/0122546 A1) teaches “The device has a tuner module configured to determine configuration for distributed data storage and processing system based on configuration information. The configuration of the distributed data storage and processing system is adjusted based on baseline distributed data storage and processing system configuration. The configuration changes are evaluated to the distributed data storage and processing system using the performance model. Recommended configuration is determined based on the configuration change evaluation…", however, it does not teach the claim limitations above.
Babu et al. (US Patent 9367601 B2) teaches “The method involves receiving measure of performance of mapreduce job by receiving run-time monitoring information. A job profile is determined based on the measure of performance by generating profile 
Gupta et al. (US Patent 9934071 B2) teaches “The system has NameNode (310) including at least one processor programmed to schedule execution of multiple tasks (340) on compute nodes of the cluster. The determination is made that the state variables indicate that a current model of the capabilities of the compute nodes are no longer correct. A specific multiple tasks is scheduled onto the compute nodes for which a model discrepancy has been detected in order to obtain specific observations that allow for efficiently updating the model of that compute node, if the state variables show that the current model is no longer correct.…", however, it does not teach the claim limitations above.
Neither references would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record, would have combined them to arrive at the present invention as recited in the context of claim 1 as a whole.
The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SISLEY N KIM/           Primary Examiner, Art Unit 2196      
	05/07/2021